Clifford F. Brown, J.,
dissenting. I must respectfully dissent. While it is uncontested that appellant violated one of some sixty leasehold covenants contained in a twenty-two page lease by slightly deviating from appellee’s mandated hours of operation for a two-month period out of a fifteen-year lease term, that violation, when viewed in the context of the lease as a whole, constituted a mere technical breach which does not warrant the extreme remedy of forfeiture of the leasehold and eviction.
I would adopt the definition of material breach recommended by the Restatement of the Law 2d, Contracts (1981) 237, Section 241, which provides that “[i]n determining whether a failure to render or to offer perfor*98manee is material, the following circumstances are significant: (a) the extent to which the injured party will be deprived of the benefit which he reasonably expected; (b) the extent to. which the injured party can be adequately compensated for the part of that benefit of which he will be deprived; (c) the extent to which the party failing to perform or to offer to perform will suffer forfeiture; (d) the likelihood that the party failing to perform or to offer to perform will cure his failure, taking account of all the circumstances including any reasonable assurances; (e) the extent to which the behavior of the party failing to perform or to offer to perform comports with standards of good faith and fair dealing.” In the case at bar, the application of those considerations compels the conclusion that the breach at issue was not material.
I recognize that the parties entered into a lease which provided for forfeiture in certain situations; however, by my reading, the terms of that forfeiture clause related only to breaches of specified covenants, none of which included the breach at issue.1 Particularly insightful, in my view, is that the breach of a certain “Section 8.2(G)” was made a specific condition of default2; Sections 8.1 and 8.2 of the lease are those which list the many covenants made by the tenant, including the covenant in Section 8.1(D), which is at issue in this case. The specific list of acts of default, particularly when that list refers clearly to only one of the some sixty enumerated covenants, should be read as an exclusive list of events which may result in the extreme remedy of forfeiture. As this court has held, when certain causes for forfeiture are clearly specified in the lease, no others will be implied. Beer v. Griffith (1980), 61 Ohio St. 2d 119, 121-122 [15 O.O.3d 157]; Harris v. Ohio Oil Corp. (1897), 57 Ohio St. 118.3
*99I would further add this maxim: Equity abhors a forfeiture. Lease covenants will not be extended by implication to sustain a claim of forfeiture. A court is obligated to construe a forfeiture provision against the party who seeks the forfeiture. Peppe v. Knoepp (1956), 103 Ohio App. 223; Dietrich v. Ezra Smith Co. (1920), 12 Ohio App. 243; Thomas v. Kirkbride (1897), 15 Ohio C.C. 294, 8 Ohio C.D. 181, affirmed (1899), 60 Ohio St. 620; Hawthorne v. Cassidy (1965), 175 Neb. 245, 137 N.W. 2d 818.
Moreover, equity bars a forfeiture where, as here, the tenant cured its breach of the lease. The tenant cured the breach on March 26, 1982, by returning to normal hours of operation. See Southern Hotel Co. v. Miscott, Inc. (1975), 44 Ohio App. 2d 217 [73 O.O.2d 235]; Reck v. Daley (1943), 72 Ohio App. 307. To determine whether a forfeiture should be declared, courts must balance the equities.
In this case plaintiff Freed failed to prove any loss as a result of defendant’s inability to stay open a few extra hours for a few months during inclement weather when the Cassinelli Square shopping mall containing defendant’s store was surrounded by a litter of vacant stores. A tenant has the right to an application of the equitable rule that relieves the tenant of a forfeiture of a valuable lease when a default has not prejudiced the landlord. J.N.A. Realty Corp. v. Cross Bay Chelsea, Inc. (1977), 42 N.Y. 2d 392, 366 N.E. 2d 1313.
In the court of appeals below, Judge John W. Keefe, dissenting, cogently and succinctly analyzed the facts and applicable law. He correctly stated there was an abuse of discretion by the trial court, and perspicaciously stated:
“* * * Cassinelli-Stuarts’ deviation from the established business hours of the mall amounted only to eleven hours of each seventy-one hour business week over a period of approximately two months. The life of the subject lease is fifteen (15) years. When the lease was ordered forfeited by the court below late in 1983 the lease had at least six (6) remaining years.
“To me it is clear from these calculations that the technical and minor breach by Stuarts is not a material breach which justifies forfeiture of the leasehold and eviction. Blenheim Homes v. Mathews (10th Dist. 1963), 119 Ohio App. 44 * * *, also referenced by the majority.
“Forfeiture of a leasehold should not be granted when the equities weigh in favor of the tenant. In my view, under all the circumstances — one of the most significant of which is the duration of the lease and the time remaining thereunder — the equities weighed in favor of the tenant, *100as they were held to do in Southern Hotel Co. v. Miscott, Inc. (10th Dist. 1975), 44 Ohio App. 2d 217 [73 O.O.2d 235], * * *
“I find that the trial court here should have denied forfeiture and restitution, notwithstanding the possibility that Cassinelli-Stuarts may be vulnerable to damages, if properly alleged and proven. * * *” I agree with this analysis.
Based on the foregoing, in concurrence with Judge Keefe, I would hold that a mere technical violation of a lease does not warrant the extreme remedy of forfeiture, particularly when such remedy has been specifically applied by the terms of the lease to certain breaches, but not clearly to the breach of the covenant mandating hours of operation at issue in this case. In such circumstances, the trial court’s award of forfeiture, in my view, constitutes an abuse of discretion.
Accordingly, I would reverse the judgment of the court of appeals.

 Section 10.1, Article X of the lease provided, in pertinent part: “Defaults by Tenant. Without further notice, Landlord may terminate this Lease if any default by Tenant continues after written notice of default, in case of nonpayment of rent or the nonpayment of any other charges or payments provided to be made hereunder for more than ten (10) days or in any other case if Tenant does not cure the default within a reasonable time, but not later than thirty (30) days after written notice of default; or if Tenant makes any assignment for the benefit of creditors, commits any act of bankruptcy or files a petition under any bankruptcy or insolvency law, or if such a petition filed against Tenant is not dismissed within ninety (90) days; or if a receiver or similar officer becomes entitled to this leasehold; or if Tenant’s interest in this Lease is taken on execution or other process of law in any action against Tenant; or if the Leased Premises are levied upon by any revenue officer or similar officer; or if Tenant does, or permits to be done, any act which creates a mechanic’s lien or claim therefor against the land or building of which the Leased Premises are a part which are not discharged or provisions made for payment thereof within thirty (30) days or Tenant does not comply with the provisions of Section 8.2(G) [sic]. * * *” (Emphasis added.)


 No “Section 8.2(G),” in fact, appears in the lease text; of course, it is thus unclear which particular covenant, if any, the parties intended to make a specific condition which could result in forfeiture.


 See footnote 1. It is clear that breach of the covenant for mandated hours of operation is not one of the covenants for which the remedy of forfeiture is provided. Inclusio unius est *99exclusio alterius. The per curiam, opinion therefore is wrong where it states, as the hinge upon which it predicates its erroneous judgment, that “the terms of the agreement extend the right of forfeiture to ‘any default by tenant.’ ”